              Case 4:20-cv-08369-HSG Document 19 Filed 02/12/21 Page 1 of 1



 1
                                    UNITED STATES DISTRICT COURT
 2
                                 NORTHERN DISTRICT OF CALIFORNIA
 3
     SONOHM LICENSING LLC,                                  Case No. 4:20-cv-08369 -HSG
 4
 5                  Plaintiff,
                                                            ORDER GRANTING STIPULATION AND
 6   v.                                                     SETTING RESPONSIVE PLEADING
                                                            DEADLINE AND POSTPONING CASE
 7   UNIFORM INDUSTRIAL                                     MANAGEMENT CONFERENCE
     CORPORATION (U.S.A.),
 8
                                                            Judge: Hon. Haywood S. Gilliam, Jr.
                    Defendant.
 9
10
11
12
13
14
15          The Stipulation requesting a change in the deadline to answer the Complaint (Dkt. No. 1) filed by

16   Plaintiff Sonohm Licensing LLC, is GRANTED. IT IS ORDERED that Defendant Uniform Industrial
17   Corporation (U.S.A.) shall answer or otherwise respond to the Complaint no later March 17, 2021, and the
18
     Case Management Conference is moved to April 13, 2021 at 2:00 p.m.
19
20
            IT IS SO ORDERED
21
22
23                         DATED: 2/12/2021
24
25
                                                        ___________________________________
26                                                      HON. HAYWOOD S. GILLIAM, JR.
                                                        UNITED STATES DISTRICT JUDGE
27
28
                                               4
     STIPULATION AND ORDER RE RESPONSIVE PLEADING DEADLINE AND CASE
     MANAGEMENT CONFERENCE                                        CASE NO. 4:20-cv-08369-HSG
